     Case 2:15-cv-02492-MCE-EFB Document 77 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMIN SARIASLAN,                                       No. 2:15-cv-2492-MCE-EFB P
12                           Plaintiff,
13               v.                                          ORDER
14    RONALD RACKLEY, et al.,
15                           Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On August 3, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Despite an extension of

23   time granted to plaintiff, neither party has filed objections to the findings and recommendations.

24              The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed August 3, 2020, (ECF No. 74) are ADOPTED

28   in full;
                                                             1
     Case 2:15-cv-02492-MCE-EFB Document 77 Filed 10/23/20 Page 2 of 2


 1         2. This action is dismissed without prejudice, see Fed. R. Civ. P. 41(b); E.D. Cal. L.R.

 2   110; and

 3         3. The Clerk of the Court is directed to close this case.

 4         IT IS SO ORDERED.

 5   Dated: October 23, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
